DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 06/13/2022 is acknowledged.
Claim 6 has been amended. No claims have been newly added or newly canceled.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-8 are currently pending.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Claims 1-5 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US 2011/0165676-previously cited).

Regarding claim 1, Hopkins teach methods for decellularization wherein the tissue is selected from a group that includes avian tissue and lung tissue for use as a biological scaffold (page 3 para 12). Cells suggested as suitable for recellularization include mammals such as sheep and humans (page 6 para 28 and page 12 para 97). The final product is intended to provide grafts with improved properties for implantation (page 1 para 2, para 7).
The specific combination of features claimed is disclosed within the broad genera of tissue types and species of decellularized tissue and cells taught by Hopkins, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of tissue types and species of decellularized tissue and cells from within the disclosure of Hopkins to arrive at compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Hopkins et al renders obvious Applicant’s invention as claimed.


Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (US 2011/0165676-previously cited) in view of Annabi et al (US 2015/0274805).
Regarding claims 1-5, Hopkins teach and suggest the combination of decellularized tissue, such as avian tissue, that can be isolated from the lung and reseeded with cells, such as mammalian cells, specifically human cells as described above, but do not specifically teach seeding a decellularized avian lung tissue with human lung cells. The final product is intended to provide grafts with improved properties for implantation (page 1 para 2, para 7).

Annabi teach methods and composition using hydrogel for the repair of damaged tissue and suggest wherein the hydrogels are combined with decellularized tissue (page 19 para 247) and seeded with cells, such as human cells and specifically epithelial cells from the lung and fibroblasts (page 18 para 238). The hydrogels can be made to be sheet-like and provide repair or regeneration for membranous tissues, such as lung tissue (page 18 para 236). 
One of ordinary skill in the art would have been motivated to include human lung cells, specifically human epithelial lung cells or human lung fibroblasts, as the cell type used for reseeding the decellularized avian lung scaffold of Hopkins because Annabi suggest that these cells are suitable and beneficial for seeding on a scaffold intended for implantation. There are a finite number of sources for lung epithelial cells thus rendering bronchial epithelial cells an obvious choice. One of ordinary skill in the art would have had a reasonable expectation of success because both Hopkins and Annabi are drawn to creating implant tissue from scaffolds that contain decellularized tissue and reseeding them with human cells for repair of damaged tissue such as the lungs.
Therefore the combined teachings of Hopkins et al and Annabi et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christman et al., “Compositions and Methods for Tissue Reapir With Extracellular Matrices”, US 2014/0178450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632